Citation Nr: 1760775	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2014 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In August 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2015.

This appeal has been advanced on the Board's, docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

Also, while the Veteran previously had a paper claims file, this appeal is now fully being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file, consisting of adjudicatory decisions, notification letters, medical treatment records, and the report of a July 2014 VA contract audiology examination.  All such records have been reviewed.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims, prior to appellate consideration, is warranted.

In this appeal, the Veteran contends that he currently has hearing loss and tinnitus as a result of noise exposure during service while working as an engineman in the U.S. Coast Guard.

Initially, the Board notes that the Veteran was afforded a VA contract audiology examination in July 2014, the report of which is located in the Veteran's Virtual VA (Legacy Content Manger) file.  Audiometric testing conducted during this examination confirms that the Veteran has a current hearing loss disability.  See 38 C.F.R. § 3.385 (2017).  Specifically, the Veteran's auditory threshold at 2,000, 3,000, and 4,000 Hertz are recorded to be 65 decibels or greater, bilaterally.  Accordingly, he has a bilateral hearing loss disability for VA purposes.  Id.  The examiner also recorded a diagnosis of tinnitus.
 
The Board also notes that the Veteran's service personnel records show that he served as an engineer/engineman.  Notably, although that specialty is not listed on VA's "Duty Military Occupational Specialty (MOS) Noise Exposure Listing" for Coast guard personnel, Navy personnel having an MOS of engineman have been determined to have a high probability of noise exposure.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part III, subpt. iv, ch. 4, sec. B.4.e..  Further, in discussing the Veteran's claim for service connection for tinnitus in the November 2015 SOC, the RO conceded military noise exposure based on the Veteran's MOS of engineman.  Accordingly, in-service noise exposure consistent with the Veteran's military occupation is conceded.  Thus, the question as to both claimed disabilities is one of nexus.

As to the question of nexus, the July 2014 contract audiologist indicated that an opinion regarding the etiology of the Veteran's hearing loss could not be provided without resorting to mere speculation.  This was based on the lack of audiometric test results in the Veteran's service treatment records, save for whispered voice testing, "which cannot be considered as reliable evidence that hearing loss did or did not occur", M21-1, part III, subpt. iv, ch. 4, sec. B.4.g., and the presence of noise exposure after the military.  

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id. at 160.

In rendering her opinion, the examiner did not address the Veteran's statements with respect to not wearing hearing protection in service or his conceded in-service noise exposure.  Thus, the Board finds that the July 2014 VA contract audiologist did not fully consider all pertinent evidence of record in noting that no opinion could be offered.  In this regard, the Board points out that the Court has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.  

In this case, the July 2014 VA contract audiologist does not identify with precision the exact facts that cannot be ascertained from the record, the presence of which would permit her to formulate an opinion as to the etiology of the Veteran's hearing loss.  As such, the Board finds that the opinion is inadequate.  See 38 C.F.R. § 3.159(c)(4) (2017).  

Under the circumstances noted above, the Board finds that the medical evidence currently of records is inadequate with respect to the Veteran's hearing loss claim and that further opinion is needed to resolve such claim on appeal.  See 38 U.S.C. § 5103A ( 2012); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board points out that in support of his claim, the Veteran submitted the report of a private audiological evaluation, which evidence is located in his Virtual VA/Legacy Content Manager file.  Although the private audiologist diagnosed the Veteran's as having sensorineural hearing loss, he did not render as opinion as to the underlying etiology of such hearing loss, noting only that the Veteran's hearing loss had worsened due to "recent" gunfire exposure.  Accordingly, this private medical evidence cannot support a finding of service connection in this case; the Veteran is, however, free to seek additional medical commentary from his private audiologist regarding the etiology of his diagnosed bilateral hearing loss.

As regards to the etiology of the Veteran's tinnitus, the VA contract audiologist opined that it is at least as likely as not that the Veteran's tinnitus is associated with the Veteran's hearing loss.  A remand of the claim for service connection for tinnitus is thus also necessary as that claim is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue). 

Prior to arranging for further medical review, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In this regard, the Board points out that it does not appear as though the Veteran is currently receiving treatment at a VA Medical Center.  However, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012).  But see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

Finally, the Board points out that, in a September 2014 statement, the Veteran requested a hearing before an RO Decision Review Officer (DRO).  Although a hearing was scheduled for November 18, 2015 (see October 2015 Notification Letter), the record does not reveal that the requested DRO hearing was held or that the Veteran either failed to report for such hearing or withdrew his request.  Therefore, it appears that a request for a DRO hearing remains outstanding.  Hence, on remand, the AOJ should schedule the Veteran for a DRO hearing at the next available opportunity.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be placed in the claims file.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matter on appeal.  In adjudicating the claim, the AOJ should consider all evidence added to the claims file since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an audiologist or appropriate physician an addendum opinion addressing the etiology of current bilateral hearing loss, based on claims file review, if possible.

Only arrange for the Veteran to undergo further examination only if deemed necessary in the judgment of the individual designated to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

Based on review of the record, the clinician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is attributable, even in part, to his military service, to particularly include his conceded in-service noise exposure while serving as an engineman in the U.S. Coast Guard.

In rendering the requested opinion, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran assertions as to the nature, onset, and continuity of symptoms of diminished hearing.

Notably, the absence of documented evidence of hearing loss during  service should not serve as the sole basis for a negative opinion.  In this regard, the clinician is advised that the Veteran is competent to report his symptoms and history, and that such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's lay assertions n any regard are discounted, the clinician should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached must be provided.  

If the clinician determines that h or she cannot provide  the requested opinion without resorting to speculation, the clinician should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Schedule the Veteran for a DRO hearing at the next available opportunity.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be placed in the claims file.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manage) r file(s) since the last adjudication), and legal authority.  

7.  If any benefit(s)  sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 ( 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

